UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22221 ASGI Mesirow Insight Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:March 31 Date of reporting period: December 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Mesirow Insight Fund, LLC Schedule of Investments (unaudited) As of December 31, 2013 Strategy Investments Cost Fair Value Credit - 30.52% Avoca Credit Alpha Fund $ $ Axonic Credit Opportunities Overseas Fund, Ltd. King Street Europe, Ltd. LibreMax Offshore Fund, Ltd. Event-Driven - 4.94% HFR ED Global Fund Hedged Equity - 40.03% Corvex Offshore Ltd. dbX-Global Long/Short Equity 7 Fund dbX-US Long/Short Equity 12 Fund HFR HE Courage Opportunity Fund HFR RVA Kayne MLP 1.25x Fund Naya Fund Southpoint Qualified Offshore Fund, Ltd. Macro and Commodity - 14.11% Balestra Global Ltd. dbX-Emerging Markets Macro 3 Fund MKP Opportunity Offshore, Ltd. Taylor Woods Fund Ltd. Winton Futures Fund Ltd. Relative Value - 9.58% HFR CA Lazard Rathmore Fund Kepos Alpha Fund, Ltd. Total Investments* (Cost $95,543,764**) - 99.18% Other Assets and Liabilities, net - 0.82% Net Assets - 100.00% $ Percentages shown are stated as a percentage of net assets as of December 31, 2013. All investments in Investment Funds are non-income producing. * Non-income producing securities. ** The cost and unrealized appreciation/(depreciation) of investments as of December 31, 2013, as computed for federal tax purposes, were as follows: 1 ASGI Mesirow Insight Fund, LLC Schedule of Investments (unaudited) (continued) As of December 31, 2013 Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Hedged Equity % Credit Macro and Commodity Relative Value Event-Driven % 2 ASGI Mesirow Insight Fund, LLC Schedule of Investments (unaudited) (continued) As of December 31, 2013 Fair Value Measurements ASGI Mesirow Insight Fund, LLC (the "Fund") measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ● Level 1 — Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 — Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 — Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. When the inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to fair value. Alternative Strategies Group, Inc. (the "Adviser") considers subscription and redemption rights, including any restrictions on the disposition of the interest, in its determination of the fair value of investments in various collective investment vehicles ("Investment Funds"). Investments in the Investment Funds are included in Level 2 of the fair value hierarchy if the Fund can provide the appropriate redemption notice and can redeem its investment within 90 days of period end. All other investments in Investment Funds are classified as Level 3. The Fund recognizes transfers into and out of the levels indicated above at the end of the reporting period. There were no transfers between Level 1 and Level 2 during the current period. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used to value the Fund's investments as of December 31, 2013 is as follows: Description Total Fair Value at December 31, Level 1 Quoted Prices Level 2 Significant Observable Inputs Level 3 Significant Unobservable Inputs Credit $ $
